Title: To Thomas Jefferson from George Gilmer, 9 October 1792
From: Gilmer, George
To: Jefferson, Thomas



Dear Sir
9 Octr 1792 Castlehill

Your little Grand daughter after having recovered, has had some slight indisposition. I flatter myself will again be reinstald in perfect health; since your quiting us have been much indisposed but hope by persevering obstinately in a total abolition of that excess of the Ardent Spirits or any use of the Brownonian System shall be renewed in constitution. Mr. Everett comes to perfect himself in the Philadelphia schools. When leizure will permitt you’l favor me with a line remembering that it will act as a more universal catholicon than any stimulus. With every sentiment of respect your Servant

George Gilmer

